                   Case 19-12269-CSS            Doc 1248        Filed 07/02/20       Page 1 of 12




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

    In re:                                                  )         Chapter 11
                                                            )
    MTE HOLDINGS LLC, et al.,1                              )         Case No. 19-12269 (CSS)
                                                            )
              Debtors.                                      )         (Jointly Administered)
                                                            )
                                                            )
    TRANS-TEX DYNO LLC,                                     )
                                                            )
              Plaintiff,                                    )
                                                            )
    v.                                                      )
                                                            )         Adv. Proc. No. _____ (CSS)
    MDC ENERGY LLC,
                                                            )
    MDC TEXAS OPERATOR LLC,
                                                            )
    MDC REEVES ENERGY LLC, and
                                                            )
    NATIXIS, NEW YORK BRANCH.
                                                            )
              Defendants.                                   )
                                                            )

                     COMPLAINT AND REQUEST FOR DECLARATORY
                    JUDGMENT TO DETERMINE VALIDITY, PRIORITY,
              AND EXTENT OF MINERAL LIENS ON THE DEBTORS’ PROPERTY

             Trans-Tex Dyno, LLC (“Trans-Tex Dyno”), by and through the undersigned counsel,

hereby files this Complaint and Request for Declaratory Judgment to Determine Validity, Priority,

and Extent of Mineral Liens on the Debtors’ Property pursuant to Rule 7001 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”) to determine the validity, priority, and extent

of its statutory mineral liens under applicable state law on certain of the Debtors’ properties, and

respectfully states as follows:




1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources
             I LLC (0770); MDC Energy LLC (9140); MDC Texas Operator LLC (1087); Ward I, LLC (6817); and MDC
             Reeves Energy LLC (3644). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, Indiana
             46240.
             Case 19-12269-CSS          Doc 1248      Filed 07/02/20     Page 2 of 12




                                               Parties

       1.      Plaintiff Trans-Tex Dyno is a Texas limited liability company with its principal

place of business located in Midland, Texas.

       2.      Defendant MDC Energy LLC (“MDC”) is a limited liability company organized

under the laws of the State of Delaware with its principal place of business in Indianapolis, Indiana.

       3.      Defendant MDC Texas Operator LLC (“MDC Texas Operator”) is a limited

liability company organized under the laws of the State of Delaware with its principal place of

business in Indianapolis, Indiana.

       4.      Defendant MDC Reeves Energy LLC (“MDC Reeves”) is a limited liability

company organized under the laws of the State of Delaware with its principal place of business in

Indianapolis, Indiana.

       5.      Natixis, New York Branch (“Natixis”) is the administrative agent on behalf of

certain lenders and other parties (collectively, the “Lenders” and, together with Natixis, the

“Prepetition Secured Parties”) in connection with a $60 million reserve based lending credit

facility under that certain Credit Agreement dated as of September 17, 2018, (the “Credit

Agreement”) with Defendant MDC.

                                       Jurisdiction and Venue

       6.      Defendants MDC, MDC Texas Operator, and MDC Reeves (collectively, the

“Debtor Defendants”) are debtors in the above-captioned jointly administered chapter 11 cases

(the “Cases”) filed on the Petition Date (as defined herein) in the United States Bankruptcy Court

for the District of Delaware (the “Court”).

       7.      This Court has jurisdiction over the Cases and this Complaint pursuant to 28 U.S.C.

§§ 157(a) and 1334(a), and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware dated February 29, 2012. Jurisdiction to grant


                                                  2
             Case 19-12269-CSS          Doc 1248       Filed 07/02/20   Page 3 of 12




declaratory relief exists pursuant to 28 U.S.C. §§ 2201 and 2202, 11 U.S.C. § 105, and Bankruptcy

Rules 7001(2) and 7001(9).

       8.      On June 2, 2020, the Court entered the Order Establishing Procedures to

Determine the Validity, Priority, and Extent of Liens Asserted by Statutory Lien Claimants [Docket

No. 1150] (the “Lien Validity Order”). Pursuant to the Lien Validity Order, Statutory Lienholders

such as Trans-Tex Dyno must file a complaint initiating an adversary proceeding to determine the

priority of their liens. See Lien Validity Order ¶ II (A).

       9.      This is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (K), and (M).

       10.     Venue of the Cases and this adversary proceeding in this district is proper under 28

U.S.C. §§ 1408 and 1409.

                                           Nature of Action

       11.     This is an action pursuant to Rules 7001(2) and 7001(9) and the Declaratory

Judgment Act (28 U.S.C. § 2201).

       12.     By this Complaint, and in accordance with the Lien Validity Order, Trans-Tex

Dyno seeks a judgment of this Court declaring the validity and extent of certain statutory mineral

liens held by Trans-Tex Dyno against the Debtor Defendants’ property and determining the

priority of such liens against the prepetition and postpetition liens and security interests of the

Prepetition Secured Parties. Specifically, Trans-Tex Dyno seeks a determination that:

       (a)     Trans-Tex Dyno holds valid, fully-perfected, and enforceable statutory mineral
               liens on certain of the Debtor Defendants’ property, and

       (b)     such valid, fully-perfected, and enforceable statutory mineral liens are senior in
               priority to the prepetition and postpetition lien claims of the Prepetition Secured
               Parties.




                                                   3
             Case 19-12269-CSS          Doc 1248      Filed 07/02/20     Page 4 of 12




                                        Factual Background

A.     The Bankruptcy Cases

       13.     On November 8, 2019 (the “Petition Date”), the Debtor Defendants initiated their

Cases by filing their voluntary petitions for relief under chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”).

       14.     MDC Reeves owns certain mineral interests in Reeves County, Texas and, upon

information and belief, MDC Texas Operator operates producing gas wells in connection with

those mineral interests. See Schedules of Assets and Liabilities for MDC Reeves Energy LLC [Case

No. 19-12388, Docket No. 6].

       15.     On the Petition Date, the Debtors filed the Motion for Entry of Interim and Final

Orders (I) Authorizing the Use of Cash Collateral (II) Providing Adequate Protection to the

Secured Lender; (III) Modifying Automatic Stay Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, and

507; and (IV) Scheduling Final Hearing Pursuant to Bankruptcy Rules 4001(b) and (c) and Local

Rule 4001-2 [Docket No. 49] (the “Cash Collateral Motion”) seeking, among other things,

authorization to use cash collateral and provide adequate protection and other forms of relief to

certain prepetition secured parties. On November 19, 2019, the Court entered the first interim

order [Docket No. 112] (the “First Interim Order”) approving the Cash Collateral Motion on an

interim basis. Thereafter, the Court entered five (5) additional interim cash collateral orders

[Docket Nos. 297, 506, 554, 674, and 874] (collectively, with the First Interim Order, the “Interim

Cash Collateral Orders”) substantially similar to the First Interim Order. On May 15, 2020, the

Court entered a final order with respect to the Cash Collateral Motion [Docket No. 1092] (the

“Final Cash Collateral Order”).




                                                  4
             Case 19-12269-CSS         Doc 1248       Filed 07/02/20    Page 5 of 12




B.     Trans-Tex Dyno Mineral Liens

       16.     Prior to the filing of the Cases, Trans-Tex Dyno continuously provided oil field

tools, supplies, and equipment to the Debtor Defendants, MDC, MDC Texas Operator and MDC

Reeves. Trans-Texas Dyno commenced work in August 2, 2018 and through October 2018 for

the Debtors operations relating to various wells located in Reeves County, Texas (the “Wells”).

As of the Petition Date, the total amount due and owing to Trans-Tex Dyno by the Debtor

Defendants for unpaid oil field tools, supplies, and equipment was $22,960.67, exclusive of any

accruing interest, costs, fees, and other charges, with additional amounts owed and accrued after

the Petition Date.

       17.     Under applicable state law (Texas Property Code § 56.001 et seq.), Trans-Tex Dyno

obtained and perfected the following prepetition statutory mineral liens (the “Mineral Liens”) on

the Wells set forth below to secure the unpaid oil field tools, supplies, and equipment provided to

the Debtor Defendants:

 Lease/Well               Legal Description                Work Inception Recorded Lien
                                                               Date       Location

 Pickpocket 21 4H         Pickpocket 21 4H, API#42-         Oct. 19, 2018    Lien recorded as
                          389-37314, Section 21, Block                       Instrument No. 19-
                          C9, PSL Survey, Abstract                           03740 in the Real
                          5652, Reeves County, Texas,                        Property Records of
                          and all other wells located on                     Reeves County,
                          such property.                                     Texas. Recorded on
                                                                             March 8, 2019.

 Runaway Ghost 23,        Runaway Ghost 23 1HM,              Aug. 2, 2018    Lien recorded as
 1HM                      API#42-389-37120, Section                          Instrument No. 19-
                          23, Block C9, PSL Survey,                          03741 in the Real
                          Abstract 5420, Reeves                              Property Records of
                          County, Texas, and all other                       Reeves County,
                          wells located on such                              Texas. Recorded on
                          property.                                          March 8, 2019.




                                                 5
           Case 19-12269-CSS           Doc 1248       Filed 07/02/20    Page 6 of 12




Lease/Well                Legal Description                Work Inception Recorded Lien
                                                               Date       Location

Sir Barton 24 1H          Sir Barton 24 1H, API#42-         Sept. 14, 2018   Lien recorded as
                          389-37239, Section 24, Block                       Instrument No. 19-
                          C9, PSL Survey, Abstract                           03742 in the Real
                          5462, Reeves County, Texas,                        Property Records of
                          and all other wells located on                     Reeves County,
                          such property.                                     Texas. Recorded on
                                                                             March 8, 2019.

California Chrome 27      California Chrome 27 6H,          Oct. 17, 2018    Lien recorded as
6H                        API #42-389-37444, Section                         Instrument No. 19-
                          27, Block C8, PSL Survey,                          03743 in the Real
                          Abstract 1723, Reeves                              Property Records of
                          County, Texas, and all other                       Reeves County,
                          wells located on such                              Texas. Recorded on
                          property.                                          March 8, 2019.

Omaha 11-3 #3HA           Omaha 11-3 #3HA, API#42-           Aug. 2, 2018    Lien recorded as
                          389-37157, Section 11, Block                       Instrument No. 19-
                          C9, PSL Survey, Abstract                           03744 in the Real
                          5846, Reeves County, Texas,                        Property Records of
                          and all other wells located on                     Reeves County,
                          such property.                                     Texas. Recorded on
                                                                             March 8, 2019.

A Classic Dash 18 1H      A Classic Dash 18 1H,             Aug. 17, 2018    Lien recorded as
                          API#42-389-37164, Section                          Instrument No. 19-
                          18, Block C9, PSL Survey,                          03745 in the Real
                          Abstract 1524, Reeves                              Property Records of
                          County, Texas, and all other                       Reeves County,
                          wells located on such                              Texas. Recorded on
                          property.                                          March 8, 2019.

State California Chrome   State California Chrome 27         Oct. 3, 2018    Lien recorded as
27 9H                     9H, API#42-389-37300,                              Instrument No. 19-
                          Section 27, Block C8, PSL                          03746 in the Real
                          Survey, Abstract 3624,                             Property Records of
                          Reeves County, Texas, and all                      Reeves County,
                          other wells located on such                        Texas. Recorded on
                          property.                                          March 8, 2019.




                                                 6
            Case 19-12269-CSS          Doc 1248      Filed 07/02/20    Page 7 of 12




Lease/Well                Legal Description               Work Inception Recorded Lien
                                                              Date       Location

State California Chrome   State California Chrome 27       Sept. 3, 2018    Lien recorded as
27 7H                     7H, API#42-389-37298,                             Instrument No. 19-
                          Section 27, Block C8, PSL                         03747 in the Real
                          Survey, Abstract 3624,                            Property Records of
                          Reeves County, Texas, and all                     Reeves County,
                          other wells located on such                       Texas. Recorded on
                          property.                                         March 8, 2019.

California Chrome 27      California Chrome 27 3H,         Oct. 22, 2018    Lien recorded as
3H                        API#42-389-37445, Section                         Instrument No. 19-
                          27, Block C8, PSL Survey,                         03748 in the Real
                          Abstract 3624, Reeves                             Property Records of
                          County, Texas, and all other                      Reeves County,
                          wells located on such                             Texas. Recorded on
                          property.                                         March 8, 2019.

California Chrome 27      California Chrome 27 5H,         Sept. 28, 2018   Lien recorded as
5H                        API#42-389-37443, Section                         Instrument No. 19-
                          27, Block C8, PSL Survey,                         03749 in the Real
                          Abstract 1723, Reeves                             Property Records of
                          County, Texas, and all other                      Reeves County,
                          wells located on such                             Texas. Recorded on
                          property.                                         March 8, 2019.

State California Chrome   State California Chrome 27       Aug. 20, 2018    Lien recorded as
27 2H                     2H, API#42-389-37708,                             Instrument No. 19-
                          Section 27, Block C8, PSL                         03750 in the Real
                          Survey, Abstract 1723,                            Property Records of
                          Reeves County, Texas, and all                     Reeves County,
                          other wells located on such                       Texas. Recorded on
                          property.                                         March 8, 2019.

Special Effort 18 1H      Special Effort 18 1H,            Aug. 17, 2018    Lien recorded as
                          API#42-389-36496, Section                         Instrument No. 19-
                          18, Block C9, PSL Survey,                         03751 in the Real
                          Abstract 3205, Reeves                             Property Records of
                          County, Texas, and all other                      Reeves County,
                          wells located on such                             Texas. Recorded on
                          property.                                         March 8, 2019.




                                                 7
              Case 19-12269-CSS          Doc 1248       Filed 07/02/20      Page 8 of 12




 Lease/Well                 Legal Description               Work Inception Recorded Lien
                                                                Date       Location

 Smarty Jones 26 7H         Smarty Jones 26 7H, API#42-       Aug. 23, 2018      Lien recorded as
                            389-37191, Section 43, Block                         Instrument No. 19-
                            5, H&GN RR Co. Survey,                               03752 in the Real
                            Abstract 442, Reeves County,                         Property Records of
                            Texas, and all other wells                           Reeves County,
                            located on such property.                            Texas. Recorded on
                                                                                 March 8, 2019.

 California Chrome 27       California Chrome 27 8H,          Sept. 16, 2018     Lien recorded as
 8H                         API#42-389-37299, Section                            Instrument No. 19-
                            27, Block C8, PSL Survey,                            03753 in the Real
                            Abstract 3624, Reeves                                Property Records of
                            County, Texas, and all other                         Reeves County,
                            wells located on such                                Texas. Recorded on
                            property.                                            March 8, 2019.


        18.     Trans-Tex Dyno’s Mineral Liens attach to and encumber various property interests

(collectively, the “Collateral Properties”): (i) the subject well; (ii) the whole of such land or

leasehold or lease for oil and gas purposes; (iii) the material, machinery and supplies furnished by

the lien claimant; (iv) all other material, machinery and supplies used for mineral activities; (v) all

personal property; (vi) all buildings; (vii) all appurtenances; (viii) all other oil, gas and water wells

and pipelines and their right-of-way located on the subject leases; (ix) the oil and gas produced

from the subject leases; and (x) the proceeds from the sale thereof and any other property provided

for under Texas law. See Tex. Prop. Code § 56.003; Abella v. Knight Oil Tools, 945 S.W.2d 847

(Tex. App.-Houston [1st Dist.] 1997, no writ).

        19.     Following the Petition Date, on December 11, 2020, Trans-Tex Dyno filed its

Notice of Perfection of Statutory Lien Pursuant to 11 U.S.C. § 546(b)(2) of Interests in Property

of the Estate [Docket No. 247] “Lien Perfection Notice”). The Lien Perfection Notice continued

the valid perfection of the Mineral Liens.




                                                   8
             Case 19-12269-CSS          Doc 1248      Filed 07/02/20      Page 9 of 12




C.     The Prepetition Secured Parties’ Debt

       20.     On September 17, 2018, prior to the Cases and as set forth in the Cash Collateral

Motion, the Prepetition Secured Parties made certain loans and extensions of credit under the

Credit Agreement to MDC. In connection with the Cash Collateral Motion, the Prepetition

Secured Parties have asserted that, under the Credit Agreement and certain other documentation

executed therewith (collectively, the “Credit Documents”), MDC and certain affiliated guarantors

granted “senior security interests in, and continuing, valid, binding, enforceable and perfected first

priority liens on . . . any interest in any kind of property or asset, whether real, personal or mixed,

or tangible or intangible, including Cash, securities, accounts and contract rights . . . .” Final Cash

Collateral Order ¶ (D)(i). This assertion of a first priority security interest includes oil and gas

leasehold interests, working interests, and associated property rights.

       21.     According to the relevant land records of Reeves County and the filings of the

Prepetition Secured Lenders in these cases, the security instruments for the Credit Documents were

not filed against the Debtor Defendant’s real property interests in that county—and thus the

security interests of the Prepetition Secured Parties were not perfected as to such collateral—until

September 25, 2018 [Docket No. 1174].

       22.     Furthermore, pursuant to Bankruptcy Code sections 361(2) and 363(c)(2), the

Debtors granted to the Prepetition Secured Parties certain adequate protection liens effective as of

the Petition Date on all of the Debtors’ assets as well as certain adequate protection liens on

specific assets of the Debtors for capital expenditures. See Final Cash Collateral Order ¶¶ 4(a) and

4(b). The postpetition adequate protection liens granted to the Prepetition Secured Parties are

(i) made expressly subordinate to “Permitted Prior Liens” (as defined therein) and (ii) provided




                                                  9
             Case 19-12269-CSS          Doc 1248       Filed 07/02/20    Page 10 of 12




the same relative priority with postpetition replacement liens granted to “Statutory Lienholders”

(as defined therein) as the underlying prepetition liens of the parties as of the Petition Date. Id.

D.     The Lien Priority

       23.     Trans-Tex Dyno disputes the Prepetition Secured Parties’ prepetition and

postpetition security interests insofar as such security interests are asserted to be superior to the

valid, fully-perfected, and enforceable statutory mineral liens of Trans-Tex Dyno as further

described herein.

       24.     Once filed and perfected, the inception date of Trans-Tex Dyno’s Mineral Liens on

the Collateral Properties relates back to the commencement of the furnishing of labor and/or

materials on the subject Wells. See Tex. Prop. Code 56.004-005; Youngstown Sheet & Tube Co.

v. Lucey Products Co., 403 F.2d 135, 143 (5th Cir. 1968); In re Meg Petroleum Corp., 61 B.R. 14,

20 (Bankr. N.D. Tex. 1986) (“[T]he Court finds that for purposes of Texas law the mechanic’s and

materialmen’s lien filed by a mineral contractor automically [sic] relates back to the date that it

first furnishes materials and services to the oil and gas lease so long as the contractor files a lien

affidavit in the proper county clerk’s office within six months of concluding its activities on the

tract.”); Bandera Drilling Co. v. Lavina, 824 S.W.2d 782, 784 (Tex. App.-Eastland 1992, no writ).

       25.     Under applicable Texas law, where multiple leases are operated as a pooled unit,

the mineral liens extend to and encumber the totality of the acreage of each lease included (in

whole or in part) in the applicable pooled unit. See Tex. Prop. Code § 56.003; Texcalco, Inc. v.

McMillan, 524 S.W.2d 405, 407 (Tex. Civ. App.-Eastland 1975, no writ); Dunigan Tool & Supply

Co. v. Burris, 427 S.W.2d 341 (Tex. Civ. App.-Eastland 1968, writ ref’d n.r.e.). Upon information

and belief, the Wells referenced herein were operated as a pooled unit and therefore the Mineral




                                                  10
                 Case 19-12269-CSS        Doc 1248       Filed 07/02/20   Page 11 of 12




Liens of Trans-Tex Dyno extend to and encumber the entire pooled unit and relate back to the

commencement of the furnishing of labor and/or materials for the pooled unit.

           26.     Trans-Tex Dyno first provided oil field tools, supplies, and equipment to the Debtor

Defendants in connection with the applicable Wells in August 2018 continuously provided such

supplies and service with respect to such Wells through October 2018. The Mineral Liens of

Trans-Tex Dyno therefore date back to the applicable dates of when Trans-Tex Dyno first

furnished its supplies and services to the Debtor Defendants commencing in August 2018 which

were perfected in advance of the Prepetition Secured Parties’.

                                          First Claim for Relief
                                          Declaratory Judgment

           27.     Trans-Tex Dyno incorporates by reference the allegations set forth above as if fully

set forth herein.

           28.     This claim for relief arises under the Federal Declaratory Judgment Act, 28 U.S.C.

§ 2201 and Bankruptcy Rules 7001(2) and 7001(9).

           29.     As set forth above, Trans-Tex Dyno has validly and timely recorded Mineral Liens

against the Collateral Properties of the Debtor Defendants. These Mineral Liens relate back to

inception dates prior to the recording of the competing security interests of the Prepetition Secured

Parties, and therefore Trans-Tex Dyno holds a senior secured claim to the Prepetition Secured

Parties.

           30.     Accordingly, Trans-Tex Dyno respectfully requests a judgment of this Court

declaring (i) that Trans-Tex Dyno is the holder of validly and timely recorded Mineral Liens

against the Collateral Properties, and (ii) that Trans-Tex Dyno’s validly and timely recorded

Mineral Liens on the applicable Collateral Properties, with inception dates pre-dating the date of

filing of the security interests of the Prepetition Secured Parties, are senior secured claims to the



                                                    11
              Case 19-12269-CSS        Doc 1248        Filed 07/02/20    Page 12 of 12




prepetition and postpetition claims and interests of the Prepetition Secured Parties in the Collateral

Properties.

                                            Conclusion

       WHEREFORE, Trans-Tex Dyno respectfully requests an order of the Court declaring that

it holds a valid and validly perfected, first priority Mineral Lien on the Collateral Properties prior

in time and superior in right to the prepetition and postpetition claims and interests of the

Prepetition Secured Parties.

Dated: July 2, 2020                            WOMBLE BOND DICKINSON (US) LLP
       Wilmington, Delaware
                                               /s/ Morgan L. Patterson
                                               Kevin J. Mangan (DE 3810)
                                               Morgan L. Patterson (DE 5388)
                                               1313 North Market Street, Suite 1200
                                               Wilmington, Delaware 19801
                                               Telephone:    (302) 252-4320
                                               Facsimile:    (302) 252-4330
                                               Email:        kevin.mangan@wbd-us.com
                                                             morgan.patterson@wbd-us.com

                                               -AND-

                                               KELLY, MORGAN, DENNIS, CORZINE
                                               & HANSEN, P.C.
                                               Michael G. Kelly
                                               4840 E. University, Suite 200
                                               Odessa, Texas 79762
                                               Telephone:    (432) 367-7271
                                               Facsimile:    (432) 363-9121
                                               Email:        mkelly@kmdfirm.com

                                               Counsel to Trans-Tex Dyno, LLC




                                                 12
WBD (US) 49420493v2
